Name: Council Regulation (EEC) No 1567/83 of 14 June 1983 fixing rice prices for the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 163/6 Official Journal of the European Communities 22 . 6 . 83 COUNCIL REGULATION (EEC) No 1567/83 of 14 June 1983 fixing rice prices for the 1983/84 marketing year Whereas the target price for husked rice should be derived from the intervention price for paddy rice, in accordance with the criteria set out in Article 4 (3) of Regulation (EEC) No 1418/76 ; Whereas , for the products referred to in this Regula ­ tion, the application of the criteria for the fixing of the different prices and the application of the mea ­ sures provided for in respect of the exchange rates to be applied in agriculture entail fixing those prices at the levels indicated herein , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organ ­ ization of the market in rice ('), as last amended by Regulation (EEC) No 1566/83 (2), and in particular Article 3 (3) thereof, Having regard to the proposal from the Commis ­ sion (3), Having regard to the opinion of the European Parliament (4), Having regard to the opinion of the Economic and Social Committee ( 5), Whereas the markets and prices policy, based on modern farms, is the main instrument of the incomes policy in agriculture ; whereas full advan ­ tage cannot be drawn from such a policy unless it is integrated into the common agricultural policy as a whole, including a dynamic social and structural policy and the application of the rules on competi ­ tion contained in the Treaty ; Whereas the intervention price for paddy rice must be fixed at a rate which takes simultaneous account of the policy in respect of rice production and the use of rice and of improved farm incomes ; Article 1 For the 1983 /84 marketing year, the rice prices shall be as follows : (a) intervention price, paddy rice : 306,53 ECU per tonne ; (b) target price, husked rice : 523,16 ECU per tonne . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) See page 5 of this Official Journal . (3 ) OJ No C 32, 7 . 2 . 1983 , p. 5 . (4) OJ No C 96, 1 1 . 4. 1 983, p. 47 . (5 ) OJ No C 81 , 24. 3 . 1983 , p. 6 .